Citation Nr: 1739921	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida for the Veteran's claims for service connection for sleep apnea and right great toe distal subungual onychomycosis and increased rating for benign prostate hyperplasia.  The Veteran only filed an appeal solely for service connection for sleep apnea.  Therefore, the issues of subungual onychomycosis and benign prostate hyperplasia are not before the Board.

A Notice of Disagreement was received in May 2011.  In March 2013, a Statement of the Case was issued, and, in May 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at a Travel Board hearing sitting at the St. Petersburg, Florida RO.  A transcript of the hearing is of record.


FINDING OF FACT

There is persuasive lay and medical evidence that shows that the Veteran's currently diagnosed sleep apnea first manifested during his military service.    


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the Veteran's claim of entitlement to service connection for sleep apnea, no discussion of the VA's duty to notify and assist is necessary for this issue.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran seeks service connection for sleep apnea.  He was diagnosed with moderate to severe sleep apnea in August 2006 by Dr. J. R. (See private treatment records, August 2006).  

At his hearing, the Veteran indicated periods of time during service where he experienced exhaustion to the point of barely being able to function (See Veteran's hearing testimony, June 2016).  He noted that while he complained of lethargy and tiredness during service, he was never offered a sleep study (See Veteran's Statement in Support of Claim, December 2009).  Service treatment records show complaints of inability to sleep in December 2001, and the Veteran reported difficulty catching his breath to an in-service provider on October 13, 2003.  

Lay statements by two fellow servicemen and the Veteran's wife were submitted in support of the Veteran's claim.  Buddy statements submitted by the Veteran's fellow servicemen document instances during deployment in Germany and Iraq when the Veteran experienced exhaustion, trouble staying awake during the day, snoring, difficulty sleeping, shortness of breath, and gasping for air.  The buddy statements also noted that the Veteran reported his exhaustion and lack of sleep to a doctor, but that the Veteran never received a diagnosis, only sleeping pills (See lay statements from B. S. and P. M., March 2010).  The statement submitted by the Veteran's wife stated that during the Veteran's deployment to Germany and Iraq, the Veteran complained of exhaustion and not getting enough sleep at night.  The Veteran's wife also reported that the Veteran yawned frequently, had trouble staying awake during the day, snored, tossed and turned in his sleep, and often gasped for breath in his sleep (See lay statement from A. R., April 2010).  

Further, the Veteran's service treatment records contain a Post-Deployment Health Assessment from May 2003, where the Veteran indicated he had symptoms of weakness, that his health declined, and that he was seen in sick call twice during his deployment to Iraq.  (See service treatment records, received June 28, 2014).  

In a May 2011 statement, Dr. J. R. indicated that upon review of the Veteran's medical history, the Veteran suffered from a sleep disorder prior to 2006.  Dr. J.R. noted that the Veteran's medical history indicates complaints of fatigue, weakness, and difficulty sleeping, presenting itself during his time of active duty as early as 2003.  Dr. J.R. maintained that these symptoms are more frequently reported and emphasized by sleep apnea patients than sleepiness.  Dr. J.R. explained that symptoms may be present for years (or even decades) without identification, during which time the sufferer may become conditioned to the daytime sleepiness and fatigue associated with significant levels of sleep disturbance.  

There is medical evidence of a current disability manifested by sleep apnea.  There is credible lay evidence of in-service symptoms of sleep difficulties, and service treatment records that show relevant complaints.  The diagnosis of sleep apnea occurred in close proximity to the Veteran's discharge from service.  There is medical opinion evidence supported by a rationale that tends to show that the onset of the Veteran's sleep apnea likely occurred during his service.  Thus, the Board finds that there is sufficient persuasive evidence of record that shows that service connection for sleep apnea is warranted. 


ORDER

Service connection for sleep apnea is granted. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


